Citation Nr: 9918518	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-13 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for a bilateral knee disorder and found 
that new and material evidence had not been presented to 
reopen the claim for service connection for a nervous 
disorder.


FINDINGS OF FACT

1.  The record is devoid of medical evidence of a nexus 
between a current knee disorder and symptoms noted in 
service.  

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that he 
has a bilateral knee disorder which was present in service or 
is otherwise related to military service.

3.  The veteran was notified of the RO's November 1978 rating 
decision denying service connection for a nervous disorder by 
a letter dated in December 1978, and failed to file a notice 
of disagreement with that determination within the allowable 
period of one year.  

4.  The evidence associated with the claims folder since 
November 1978 includes a VA medical statement indicating that 
the veteran was followed for anxiety state beginning in 
December 1978, and subsequent treatment records related to 
anxiety; the newly received evidence is not cumulative of 
evidence previously considered, bears directly and  
substantively on the issue of service connection, and 
provides a more complete picture of the circumstances 
surrounding the origin of a veteran's nervous disorder.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a bilateral knee disorder.  38 
U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The November 1978 rating decision denying service 
connection for a nervous condition is final; however, new and 
material evidence has been presented to reopen the veteran's 
claim.  38 U.S.C.A. §§ 1131, 5108, 7105 (1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran was seen in March 
1977 with complaints of painful knees.  Physical examination 
revealed full range of motion with no ligamentous 
instability.  X-rays disclosed normal knees.  The impression 
was soft tissue injury to the knee.  When he was seen in 
April 1977 for left knee pain, there was no edema, and range 
of motion was full.  The assessment was contusion of the left 
knee.  The veteran was interviewed by a social worker on four 
occasions in December 1977 and January 1978 for mental health 
evaluation.  At that time there was no evidence of psychosis 
and it was felt that he was suffering from anxiety reaction 
precipitated by his working conditions.  When he was seen in 
March 1978 for monitoring of his hypertension, the impression 
included possible conversion reaction.  Later the same month 
the veteran was seen complaining of chest pain.  The 
impression at that time was anxiety neurosis, origin to be 
determined.  On psychological consultation in April 1978 
there was no evidence of conversion reaction or depression.  
The diagnosis was antisocial personality as evidenced by the 
tendency to blame others for his behavior and to offer 
plausible, although illogical rationalizations for his 
behavior.  In June 1978 the veteran presented to the 
emergency room reporting that he had taken an inappropriate 
amount of hypertension medication because he was angry with 
his physician.  His mental status was depressed, with lowered 
affect, and he refused to speak about the problem.  Progress 
notes dated in July 1978 state that the veteran was in the 
process of being administratively separated from service.  It 
was noted he demonstrated a distinct propensity to manipulate 
his medical care.  

Service connection for a nervous disorder was denied by a 
rating action in November 1978 which found that anti-social 
personality, diagnosed in service was a constitutional or 
developmental abnormality for which service connection may 
not be granted and that no other nervous disorder was found 
on current examination.  The record shows the veteran was 
notified of the November 1978 denial by a letter dated in 
December 1978, and failed to file a timely notice of 
disagreement with that determination within the allowable 
period of one year.  

VA outpatient treatment records dated in March 1980 show that 
when the veteran was seen for annual examination his 
assessment included anxiety disorder.  In July 1984 the 
veteran was referred for evaluation by psychology service for 
problems with anxiety.  Psychological test results indicated 
the veteran was either extremely confused, depressed and 
upset, or was attempting to appear that way.  His clinical 
impression was unclear inasmuch as it was not possible to 
determine whether the paranoia he exhibited was psychotic in 
degree, although he was considered clearly upset and 
depressed in general.  It was felt that possibly an 
underlying confusional state fed into both the paranoia and 
depression.  On further evaluation a VA physician concluded 
the veteran did not have a major thought disorder, and that 
he was not truly paranoid. 

A VA medical report dated in August 1984 stated that the 
veteran had been followed in medical clinic since December 
1978 for multiple problems including anxiety state.  When he 
was seen in October 1984 the chief complaint was knee pain 
although he was ambulating in no distress.  It was also noted 
that anxiety was stable.  

Of record is a private medical report dated in June 1996 
which related that the veteran had been seen for the first 
time, two years earlier complaining of bilateral knee pain.  
At that time physical examination of both knees was normal.  
In September 1994 he complained of recurrent knee pain, 
although range of motion was within normal limits.  The 
report states that when the veteran was "next seen on March 
15, 1996," examination of the knees showed full range of 
motion with some crepitation and pain.  In a subsequent 
statement in the report it is noted that the veteran was 
"next seen on March 20, 1995," when physical examination of 
the left knee was negative and x-rays revealed minimal 
narrowing of the medial compartment.  There was also slight 
spurring.  The findings were felt to be compatible with 
minimal degenerative changes.  The veteran declined further 
diagnostic studies.  He was last seen in February 1996 with 
complaints of pain and popping in both knees.  There was 
tenderness on the medial aspect of each joint with full range 
of motion.  The veteran declined referral to an orthopedic 
surgeon.  

In March 1996 the veteran was admitted to a VA Medical Center 
(VAMC) due to reported vague homicidal ideation.  Urine tests 
revealed that he had been using cocaine prior to presenting 
to the hospital.  The diagnosis was Axis I: substance induced 
mood disorder, psychosis; Axis II: personality disorder.  

VA outpatient treatment records dated in July 1996 and 
October 1996 show the veteran was seen with anxiety attacks 
and somatic complaints related to increased stress.  The 
impression was paranoid personality and anxiety.  When he was 
seen in November 1996 it was noted the veteran had chronic 
osteoarthritis affecting the knees as well as right knee 
strain.  

The veteran presented to the emergency room in April 1997 
with complaints of joint pain.  After being admitted for 
unrelated symptoms, he denied joint pain and ambulated 
without difficulty during his hospitalization.  At that time 
he showed no signs of depression and denied any new 
stressors.  His psychiatric disorder was stable.  

When the veteran testified as his April 1998 personal hearing 
he indicated that the first post service treatment he 
received for symptoms referable to the knees was in 1994.  
With regard to his nervous disorder the veteran stated that 
he received no treatment prior to 1988.  In response to 
questioning he acknowledged that there was no medical opinion 
that his current nervous condition was related to service.  


Entitlement to Service Connection for a Bilateral Knee 
Disorder 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1999).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1999)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Lay testimony may be used to show 
service connection by continuity of symptomatology, as well 
as to show a nexus between the continuity of symptomatology 
and the present disability in those instances when "such a 
relationship is one as to which a lay person's observation is 
competent." Savage, 10 Vet. App. at 497.  A lay person is 
not generally competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Id.

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include arthritis became 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, the chronic disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§  3.307, 3.309.  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the appellant's claim for service 
connection for a bilateral knee disorder is not well 
grounded.  To sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet.App. 19 (1993).  A well-grounded claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy  
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet.App.  359 (1995).  In order 
for a claim for service connection to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence.) The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown,  7 Vet.App. 498 (1995).  

Service medical records show the veteran was seen for 
symptoms referable to the knee, which were assessed as soft 
tissue injury and contusion.  The last reference to knee 
symptoms in service was dated more than one year prior to the 
veteran's separation.  The record does not reflect a 
continuity of symptomatology from that time.  Rather, the 
earliest evidence of post service treatment for knee problems 
dates from October 1984, more than five years after 
separation from service, and the veteran has testified that 
he received no medical attention for his knees prior to 1994.  
Further, there is no evidence that osteoarthritis, diagnosed 
in the 1990's, was present during the presumptive period of 
one year following separation.  Moreover, the veteran has 
presented no medical opinion of a nexus between current 
symptoms assessed as osteoarthritis of the knees and symptoms 
attributed to acute injuries in service.  

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  This exception applies to the lay assertions by the 
veteran who believes that there is an etiological link 
between his current knee disorder and symptoms noted during 
service.  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer opinions concerning 
medical causation.  Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In the absence of any 
medical evidence or opinion to support his contentions, the 
veteran's claim for service connection for a bilateral knee 
disorder is not plausible and must be denied as not well-
grounded.  


New and Material Evidence Analysis

By a rating action in November 1978, the RO denied service 
connection for a nervous disorder.  The veteran received 
written notification of that determination by letter in 
December 1978 and, as he failed to file a timely appeal 
therefrom, the decision became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1999).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Elkins v. West, 12 Vet. App. 209 (1999), the U. S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that a three step process 
is required for reopening claims under the holding of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998): the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

In its June 1996 determination that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
the RO cited to the regulatory definition of new and material 
evidence and also noted the standard set forth in the 
decision of the U.S. Court of Veterans Appeals in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  The latter test 
required that, in order to reopen a previously denied claim, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174. 

In a recent decision, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that in the Colvin 
decision, the Court impermissibly ignored the definition of 
"material evidence" adopted by VA (in 38 C.F.R. § 3.156) as 
a reasonable interpretation of an otherwise ambiguous 
statutory term (38 U.S.C.A. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different benefits scheme.  The decision in Hodge stressed 
that under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision." Hodge, at 
1363.  Hence, the Federal Circuit overruled the Colvin test 
for purposes of reopening claims for the award of veterans' 
benefits.  

In view of the recent decision by the Federal Circuit in 
Hodge, the veteran's application to reopen the previously 
denied claim for service connection for a psychiatric 
disorder must be analyzed under the definition of new and 
material evidence provided at 38 C.F.R. § 3.156(a) (1998), 
rather than the standard set forth in Colvin.  

The evidence associated with the claims folder subsequent to 
the November 1978 denial of service connection for a nervous 
disorder includes the VA medical statement indicating that 
the veteran was followed for anxiety state beginning in 
December 1978, a 3 1980 assessment of anxiety disorder, and 
subsequent treatment records reflecting anxiety.  The 
veteran's additional evidence bears directly and 
substantially upon the specific matter under consideration in 
this case, is neither cumulative nor redundant of the 
evidence previously considered, and provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disorder.  When its credibility is presumed, the 
newly received evidence is of such significance that it must 
be considered in order to fairly decide the merits of the 
claim.  Therefore, we find that the veteran's additional 
evidence constitutes new and material evidence, and the claim 
for service connection for a nervous disorder is reopened. 


ORDER

The claim for service connection for a bilateral knee 
disorder is denied as not well-grounded.

To the extent that the claim for service connection for a 
nervous disorder is reopened, the appeal is granted.  


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must first 
decide whether the veteran will be prejudiced in any way by 
its consideration of the reopened claim when the RO has not 
addressed that underlying issue.  The factors to be 
considered include whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the underlying claim, an opportunity to submit such evidence 
or argument, and an opportunity to address the issue at a 
hearing.  Bernard v. Brown, 4 Vet.App. 384 (1993).  In this 
instance, the case should be remanded for initial 
consideration of the new evidence in light of all the 
evidence to determine whether the claim is well grounded, and 
if so whether the claimant is entitled to the benefit sought.

Accordingly, the case is REMANDED for the actions listed 
below.  The law requires full compliance with all orders in 
this remand. Stegall v. West, 11 Vet.App. 268 (1998).  
Although the instructions in this remand should be carried 
out in a logical chronological sequence, no instruction may 
be given a lower order of priority in terms of the necessity 
of carrying out the instruction completely.

1.  The RO should review the veteran's 
claim for service connection for a 
nervous disorder, on the basis of all 
evidence of record, to include a 
determination of whether the veteran has 
presented a well grounded claim.  If it 
is determined that the claim is well 
grounded, any development which is found 
to be indicated shall be conducted, 
prior to a merits review of the issue.  

2.  If action taken remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case, and a reasonable 
period of time for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In 



addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 

